WELCH, Judge,
dissenting.
I respectfully dissent, and I join Presiding Judge Wise’s dissent. I write specially to point out that Jerome Theodorou was ordered to pay restitution calculated from the date that the victim’s property was stolen in September 2004. However, Theodorou was not charged with theft of property; he was charged with and found guilty of receiving stolen property. The evidence reflected that Theodorou did not take possession of the victims property until January 20, 2005. Therefore, I believe that the monetary damages incurred by the victim between the date of the theft in September 2004 and Theodorou’s receipt of the stolen property on January 20, 2005, were improperly attributed to Theo-dorou and should not have been assessed against Theodorou as restitution.